      Case 3:21-cv-05050 Document 1 Filed 03/13/21 Page 1 of 23 PageID: 1




JOHN J. ZIDZIUNAS & ASSOCIATES, LLC
JOHN J. ZIDZIUNAS, ESQ.: BAR I.D. 03652-2005
33 Plymouth Street, Suite 202A
Montclair, New Jersey 07042
973-509-8500
Attorneys for Plaintiff Russell Williams, on behalf of, the Estate of Jason E.
Williams
RUSSELL WILLIAMS, on behalf of,
THE ESTATE OF JASON E.                UNITED STATES DISTRICT COURT FOR
WILLIAMS,                             THE DISTRICT OF NEW JERSEY

                     Plaintiff,
                                                          Civil Action No.:
vs.

CITY OF TRENTON; JOHN DOE
POLICE OFFICERS 1-10 (in their
individual and professional                     COMPLAINT AND JURY DEMAND
capacities as Police Officers for the
City of Trenton Police Department),

                     Defendants.


       Plaintiff, Russell Williams, on behalf of, the Estate of Jason E. Williams

(“Williams” or “Plaintiff”), who resides at 2350 Princeton Pike, Lawrenceville, NJ 08648,

by way of this Complaint against the Defendants, the City of Trenton/City of Trenton

Police Department (“City” or “Defendant”), John Doe Officers 1-10, and XYZ Corps. 1-

10, (hereinafter, collectively, the “Defendants”) hereby says:

                      Nature of Action, Jurisdiction, and Venue

1.     This is an action seeking equitable and legal relief for: (1) a violation of 42 U.S.C.

§ 1983 - excessive use of force; (2) a violation of 42 U.S.C. § 1983 – Monell; (3) a

violation of 42 U.S.C. § 1983 - individual liability; (4) a violation of the New Jersey


                                        Page 1 of 15
      Case 3:21-cv-05050 Document 1 Filed 03/13/21 Page 2 of 23 PageID: 2




Wrongful Death Statute, N.J.S.A. 2A:31-4 et seq.; (5) a violation of the New Jersey

Survival Act, N.J.S.A. 2A:15-3 et seq.; and a common law claim for Assault/Battery.

2.     Jurisdiction is proper under 28 U.S.C. §§ 1331 and 1343(1), (3), (4) and the

aforementioned statutory and constitutional provisions.

3.     Further, this Court has supplemental jurisdiction over Plaintiff’s state law claims

pursuant to 28 U.S.C. § 1367 as such claims form part of the same case or controversy

as Plaintiff’s federal law claims.

4.     The amount in controversy, exclusive of interest and costs, exceeds the sum of

Seventy-Five Thousand ($75,000.00) Dollars.

5.     Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391 as Plaintiff

resides in New Jersey, Defendants have an office and do business in New Jersey; and

the causes of action accrued in New Jersey.

                                        PARTIES

6.     Plaintiff Russell Williams is an adult individual citizen of the State of New

Jersey and the father of Decedent Jason Williams.

7.     Plaintiff Russell Williams is also the Administrator of the Estate of Jason

Williams (“Decedent”).

8.     Defendant, City of Trenton is a municipal corporation and a public employer of

the individual Defendants.

9.     The City of Trenton Police Department is and was, at all times relevant to this

matter, a division and/or department of the City of Trenton entrusted with, among other




                                       Page 2 of 15
         Case 3:21-cv-05050 Document 1 Filed 03/13/21 Page 3 of 23 PageID: 3




things, enforcing federal, state and local laws and ordinances, and otherwise ensuring

the safety of people and property within the jurisdictional limits of the City of Trenton.

10.      Defendants, John Doe Officers 1-10, are presently unknown police officers,

employees, agents and/or representatives of City of Trenton and/or City of Trenton

Police Department whose unlawful actions are described, referenced and/or set forth

herein. All are being sued individually and in their official capacities.

                                FACTUAL BACKGROUND

11.      On March 14, 2019, the Decedent, Jason Williams, was in his residence, located

at 619 North Olden Ave, Trenton, NJ.

12.      At the time, the Decedent resided with his then girlfriend, Carolyn Sweeney

(“Sweeney”), and her two children.

13.      The Decedent had long suffered from mental health issues and had only two (2)

months prior been released from a mental health facility.

14.      Upon information and belief, earlier in the day on March 14, 2019, Sweeney and

the Decedent had a domestic dispute which resulted in Sweeney’s arrest.

15.      Thankfully, Sweeney’s two (2) children were picked up from the residence by

relatives at approximately 6:00pm.

16.      Two (2) 9-1-1 calls were then made to the City of Trenton Police Department,

advising that the Decedent was suicidal.

17.      Sweeney’s sister made the first 9-1-1 call.

18.      The Decedent’s father, Plaintiff Russell Williams, made the second phone call to

9-1-1.


                                         Page 3 of 15
      Case 3:21-cv-05050 Document 1 Filed 03/13/21 Page 4 of 23 PageID: 4




19.       When Plaintiff Russell Williams finally got through to the Trenton Police

Department dispatcher, he was advised that police officers and an ambulance were

already at the Decedent’s residence.

20.       At approximately 10:46pm Defendants John Doe Officers 1-10, officers of the

City of Trenton Police Department, arrived at Jason Williams’ residence.

21.       Due to the 9-1-1 calls made, John Doe Officers 1-10 had knowledge of the

Decedent’s mental health status and that he was suffering from suicidal ideations.

22.       Specifically, John Doe Officers 1-10 should have known that this was a sensitive

situation and to approach the Decedent with care and respect for his mental health

status.

23.       Despite this, John Doe Officers 1-10 ignored the Decedent’s mental health status

and made no attempt to get the Decedent mental health support.

24.       According to John Doe Officers 1-10’s body camera video footage, John Doe

Officers 1-10 walked unto the Decedent’s front porch.

25.       At all relevant times the front door of the residence, which consisted of both a

storm door and a screen door, was closed.

26.       Although the Decedent cannot be heard saying anything on the body camera

video footage, John Doe Officers 1-10 began stating to each other that the Decedent

had a gun and that he would “shoot” if they entered the residence.

27.       This is only further proof that John Doe Officers 1-10 had knowledge of the

Decedent’s mental health status and that he was suffering from suicidal ideations and

would “shoot” himself if they entered his residence.


                                         Page 4 of 15
      Case 3:21-cv-05050 Document 1 Filed 03/13/21 Page 5 of 23 PageID: 5




28.   Further, at the time John Doe Officers 1-10 made these statements, the

Decedent and John Doe Officers 1-10 were still separated by the closed front doors,

ensuring that the Decedent was not able to brandish a weapon at John Doe Officers 1-

10.

29.   John Doe Officers 1-10 then continued to ignore the proper protocol when faced

with suicidal individuals by recklessly breaching the Decedent’s front door and shooting

at Jason Williams.

30.   John Doe Officers 1-10 did so despite knowing that Jason Williams was suicidal

and was in need of mental health support.

31.   Additionally, John Doe Officers 1-10 did so without first asking the Decedent

whether others were inside the residence.

32.   The shooting of Jason Williams was done with malice, wanton disregard for

Jason Williams’ rights and with an intent or foreseeability of harmful consequences.

33.   Specifically, John Doe Officers 1-10 did this without trying to deescalate the

situation, without getting the Decedent mental health support, without ensuring there

was anyone else in the home, including the two children that resided there, and without

taking into account that neighbors could have been harmed due to the nature of the

residence (connected row houses).

34.   It was later confirmed that the Decedent only had a BB Gun. (See. Ex. A, B)

35.   In total John Doe Officers 1-10 intentionally and/or recklessly fired seventeen

(17) times at Jason Williams, while he was in his own home.




                                       Page 5 of 15
      Case 3:21-cv-05050 Document 1 Filed 03/13/21 Page 6 of 23 PageID: 6




36.    Then rather than giving the Decedent proper medical care, John Doe Officers 1-

10 intentionally and/or recklessly turned him on his stomach and cuffed him behind his

back, causing the Decedent further suffering and harm.

37.    Incredulously, John Doe Officers 1-10 somehow felt it was necessary to cuff the

Decedent despite the fact that his body was riddled with bullet holes, was bleeding

profusely, and was rendered incapacitated.

38.    Indeed, nine (9) of the seventeen (17) shots entered the Decedent’s body.

39.    Further, the autopsy report lists the cause of Jason Williams’ death as Gunshot

wounds of torso, right arm and left hand and the manner of death as homicide. (id.)

40.    Lastly, bullet holes were found throughout the Decedent’s residence, evidencing

that the 17 shots negligently and/or recklessly fired by John Doe Officers 1-10

ricocheted throughout the residence, endangering the lives of members of the public

nearby.

41.     As a direct and proximate result of Defendants John Doe Officers 1-10’s acts

and/or omissions, the Decedent was intentionally and/or recklessly killed, and his estate

and heirs suffered monetary loss and damage.

42.    Notices of Tort Claim in the form prescribed by N.J.S.A. 59:8-4 were timely

served upon all requiring such notice. (See. Ex C) More than six (6) months have

passed since the service of said Notice and Plaintiff’s claim remains unsatisfied.

                                     FIRST COUNT
                       42 U.S.C. § 1983 - Excessive Use of Force
                                    (All Defendants)

43.    The allegations set forth in the preceding paragraphs are incorporated herein by

specific reference as if fully set forth.
                                            Page 6 of 15
      Case 3:21-cv-05050 Document 1 Filed 03/13/21 Page 7 of 23 PageID: 7




44.    Defendants intentionally and/or recklessly used unreasonable and/or excessive

force on the Decedent, thereby killing him and depriving him of his right to be free from

the use of unreasonable force in violation of the Fourth and Fourteenth Amendments of

the Constitution of the United States, 42 U.S.C. §1983.

45.    More specifically, Defendants intentionally shot Jason Williams and Defendants'

actions were the actual and proximate cause of Jason William’s death.

46.    The firing of seventeen (17) shots by the Defendant Officers at Jason Williams

was a blatant excessive use of force by the Defendants.

47.    Defendants' firing of seventeen (17) shots at Jason Williams was a violation of

police policy and constituted extreme and outrageous conduct.

48.     The conduct of the Defendants occurred while they were acting under color of

law and in their official capacities.

49.    All of the actions and/or omissions described above were undertaken in a willful

and malicious manner with an immoral purpose to injure and/or cause harm to the

Decedent.

50.    As a direct and proximate result of Defendants’ acts and/or omissions, the

Decedent was unlawfully killed, and his estate and heirs suffered monetary loss and

damage.

       WHEREFORE, Plaintiff demands judgment against the Defendants as follows:

       (a) for compensatory damages;

       (b) for punitive damages;

       (c) for interest, costs and attorney’s fees; and

       (d) for such further relief as the court deems proper.
                                        Page 7 of 15
      Case 3:21-cv-05050 Document 1 Filed 03/13/21 Page 8 of 23 PageID: 8




                                     SECOND COUNT
                        42 U.S.C. § 1983 - Excessive Use of Force
                         (As to the Defendant City under Monell)

51.    The allegations set forth in the preceding paragraphs are incorporated herein by

specific reference as if fully set forth.

52.     At all relevant times, Defendant City of Trenton was the employer of John Doe

Officers 1-10 and John Doe Officers 1-10 were acting as their agents, servants, and

employees.

53.    Defendant City of Trenton, failed to use reasonable care in the selection of its

employees, and/or servants, failed to properly train and/or supervise the individual

defendants, for example, the City of Trenton failed to properly train its officers in the use

of force so as to prevent John Doe Officers 1-10 from assaulting plaintiffs and acting

with excessive force against the Decedent.

54.    The City of Trenton failed to discipline or otherwise meaningfully address the City

of Trenton Police Department’s officers’ use of excessive force.

55.    The City of Trenton thus created a tacit policy, practice, and custom of permitting

actions like those of John Doe Officers 1-10 to continue with impunity.

56.    The City of Trenton acted under color of law pursuant to an official policy or

custom and practice whereby the use of excessive force was permitted, tolerated,

encouraged, and condoned.

57.    The City of Trenton intentionally, knowingly, recklessly, with willful and wanton

indifference failed to properly and adequately control and discipline on a continuing

basis its employees, agents, and/or servants.


                                            Page 8 of 15
      Case 3:21-cv-05050 Document 1 Filed 03/13/21 Page 9 of 23 PageID: 9




58.    The City of Trenton otherwise failed to prevent John Doe Officers 1-10 from

unlawfully and maliciously conducting, permitting, or allowing the use of excessive force

upon the Decedent in violation of the rights, privileges, and immunities guaranteed to

him by the Constitution and laws of the United States and/or New Jersey.

59.    The public record contains numerous examples of the City of Trenton Police

Department using excessive force and many officers have either plead guilty or have

been charged with crimes connected to those excessive uses of force.

60.    The City of Trenton has had an inadequate response to the complaints of victims,

thereby condoning the violent acts of its police officers.

61.    It is clear that the City of Trenton willfully fails to supervise their officers such that

officers feel that they can violate the law and the rights of civilians without consequence.

62.    This caused a culture where, as here, officers, such as John Doe Officers 1-10,

act without fear of reprimand.

63.    The City of Trenton had knowledge of their officers’ pattern of misconduct, yet it

failed to diligently and reasonably exercised its duties to instruct, supervise, control, and

discipline its employees, agents and/or servants.

64.    Thusly, the City of Trenton acts and omissions constituted a pattern of deliberate

indifference to the rights of the Decedent and others.

65.    The City of Trenton failure or refusal to prevent the commissions and/or

omissions stated herein constitutes an intentional, knowing, and deliberate indifference

to the rights of the Decedent.




                                          Page 9 of 15
      Case 3:21-cv-05050 Document 1 Filed 03/13/21 Page 10 of 23 PageID: 10




66.    The City of Trenton, therefore, directly or indirectly, and under color of law,

thereby approved or ratified the unlawful, malicious, and wanton conduct of John Doe

Officers 1-10.

67.    As a direct and proximate result of Defendants’ acts and/or omissions, the

Decedent was unlawfully killed, and his estate and heirs suffered monetary loss and

damage.

       WHEREFORE, Plaintiff requests this court to enter judgment against the

Defendants, jointly and severally, as follows:

       (a) for compensatory damages;

       (b) for punitive damages;

       (c) for interest, costs and attorney’s fees; and

       (d) Injunctive relief, including but not limited to:

              i. An order from this Court enjoining the City of Trenton Police Department

from continuing its pattern and practice of violating citizen’s civil rights;

              ii. Placement of the City of Trenton Police Department in receivership for

the purpose of instituting programs to train, instruct, discipline, control and supervise the

officers of the City of Trenton Police Department.

              iii. Institution of a Citizens’ Review Board to review complaints of and

violations of citizens’ constitutional rights against officers of the City of Trenton Police

Department;

              iv. Appointment of an independent disciplinary board to review citizens’

complaints and charges against officers of the City of Trenton Police Department; and

       (e) All such other relief as this court may deem appropriate, equitable and just.

                                         Page 10 of 15
      Case 3:21-cv-05050 Document 1 Filed 03/13/21 Page 11 of 23 PageID: 11




                                     THIRD COUNT
                       42 U.S.C. § 1983 - Excessive Use of Force
                  (As to John Doe Officers 1-10 - Individual Liability)

68.    The allegations set forth in the preceding paragraphs are incorporated herein by

specific reference as if fully set forth.

69.    John Doe Officers 1-10 intentionally and/or recklessly used unreasonable and/or

excessive force on Jason Williams, thereby killing him and depriving him of his right to

be free from the use of unreasonable force in violation of the Fourth and Fourteenth

Amendments of the Constitution of the United States, 42 U.S.C. §1983.

70.    More specifically, John Doe Officers 1-10 intentionally and/or recklessly shot

Jason Williams and John Doe Officers 1-10’s actions were the actual and proximate

cause of Jason Williams’ death.

71.    The firing of the seventeen (17) shots by John Doe Officers 1-10 at Jason

Williams was a blatant excessive use of force.

72.    John Doe Officers 1-10's firing of seventeen (17) shots at Jason Williams was a

violation of police policy and constituted extreme and outrageous conduct.

73.     The conduct of John Doe Officers 1-10 occurred while they were acting under

color of law and in their official capacities.

74.    All of the actions and/or omissions described above were undertaken in a willful

and malicious manner with an immoral purpose to injure and/or cause harm to Jason

Williams.

75.    As a direct and proximate result of John Doe Officers 1-10’s acts and/or

omissions, the Decedent was unlawfully killed, and his estate and heirs suffered

monetary loss and damage.

                                            Page 11 of 15
      Case 3:21-cv-05050 Document 1 Filed 03/13/21 Page 12 of 23 PageID: 12




       WHEREFORE, Plaintiff demands judgment against the Defendants as follows:

       (a) for compensatory damages;

       (b) for punitive damages;

       (c) for interest, costs and attorney’s fees; and

       (d) for such further relief as the court deems proper.

                                    FOURTH COUNT
                        N.J.S.A. 2A:31-4 et seq. - Wrongful Death
                                    (All Defendants)

76.    The allegations set forth in the preceding paragraphs are incorporated herein by

specific reference as if fully set forth.

77.    Plaintiff Russell Williams is Administrator of the Estate of Jason Williams and

brings this action under and pursuant to the New Jersey Wrongful Death Act, N.J.S.A.

2A:31-4 et seq.

78.    Plaintiff further demands damages for all pecuniary losses, including the medical

expenses, funeral expenses and expenses of administration necessitated by reason of

the death of Jason Williams, and other expenses reasonably associated with Jason

Williams’ death.

79.    As a result of the wrongful death of Jason Williams, his survivors have been

deprived of the earnings, maintenance, guidance, support, companionship and comfort

that they would have received from him for the remainder of his natural life.

       WHEREFORE, Plaintiff Russell Williams, individually and as Administrator of the

Estate of Jason Williams demands judgment against the Defendants as follows:

       (a) for compensatory damages;

       (b) for punitive damages;

                                            Page 12 of 15
      Case 3:21-cv-05050 Document 1 Filed 03/13/21 Page 13 of 23 PageID: 13




       (c) for interest, costs and attorney’s fees; and

       (d) for such further relief as the court deems proper.

                                      FIFTH COUNT
                         N.J.S.A. 2A:15-3 et seq.- Survival Claim
                                    (All Defendants)

80.    The allegations set forth in the preceding paragraphs are incorporated herein by

specific reference as if fully set forth.

81.    Plaintiff Russell Williams is Administrator of the Estate of Jason Williams and

brings this action pursuant to the New Jersey Survival Act, N.J.S.A. 2A:15-3, et seq.

82.    Plaintiff demands damages from Defendants for the physical and emotional pain

and suffering experienced and medical expenses sustained by Jason Williams prior to

his death.

83.    The acts and omissions of the Defendants were the direct and proximate cause

of the death of Jason Williams.

84.    Accordingly, Defendants were the direct and proximate cause and physical and

emotional pain and suffering experienced and medical expenses sustained by Jason

Williams prior to his death.

       WHEREFORE, Plaintiff Russell Williams, as Administrator of the Estate of Jason

Williams demands judgment against the Defendants as follows:

       (a) for compensatory damages;

       (b) for punitive damages;

       (c) for interest, costs and attorney’s fees; and

       (d) for such further relief as the court deems proper.



                                            Page 13 of 15
      Case 3:21-cv-05050 Document 1 Filed 03/13/21 Page 14 of 23 PageID: 14




                                  SIXTH COUNT
                         Common Law Claim - Assault & Battery
                                 (All Defendants)

85.    The allegations set forth in the preceding paragraphs are incorporated herein by

specific reference as if fully set forth.

86.    Defendants intentionally touched Jason Williams without permission and/or

legitimate justification or cause.

87.    Jason Williams was killed as a result of said improper touching.

88.    Said touching was done with malice, wanton disregard for Jason Williams’ rights

and sensitivities and with an intent or foreseeability of harmful consequences.

       WHEREFORE, Plaintiff demands judgment against the Defendants as follows:

       (a) for compensatory damages;

       (b) for punitive damages;

       (c) for interest, costs and attorney’s fees; and

       (d) for such further relief as the court deems proper.


                              DEMAND FOR TRIAL BY JURY

        Plaintiff respectfully demands a trial by jury on all issues in the within action so
triable.


                           DESIGNATION OF TRIAL COUNSEL

        John J. Zidziunas, Esq. is hereby designated as trial counsel on behalf of
Plaintiff.




                                            Page 14 of 15
    Case 3:21-cv-05050 Document 1 Filed 03/13/21 Page 15 of 23 PageID: 15




       L.Civ.R. 11.2 CERTIFICATION OF NO OTHER ACTIONS OR PARTIES

       I hereby certify that the matter in controversy is not the subject of any other
action pending in any court or of a pending arbitration proceeding, now or contemplated,
and that no other parties should be joined in this action.

                                 JOHN J. ZIDZIUNAS & ASSOCIATES, LLC
                                 Attorneys for Plaintiff


                           BY:   /S/_John J. Zidziunas________
                                    JOHN J. ZIDZIUNAS, ESQ.


DATED: March 13, 2021




                                      Page 15 of 15
Case 3:21-cv-05050 Document 1 Filed 03/13/21 Page 16 of 23 PageID: 16
                               Case 3:21-cv-05050 Document 1 Filed 03/13/21 Page 17 of 23 PageID: 17
SHOT DEAD BY POLICE
Trenton man killed after o                   cer-involved shooting overnight after he apparently brandished a gun at cops that turned out to be a bb gun >>

The Trentonian (Trenton, NJ)   16 Mar 2019   By Isaac Avilucea iavilucea@21st-centurymedia.com @IsaacAvilucea on Twitter


TRENTON >> State authorities are investigating a fatal police-involved shooting that happened Thursday night in the capital city.




The shooting happened fewer than two hours after police responded to a domestic violence call on the same 600 block of North Olden Avenue, records show.
The state Attorney General’s O ce identi ed the man killed as 42-year-old Jason Williams, of Trenton.
Four Trenton Police o cers responded to the 600 block of North Olden Avenue after receiving two 911 calls of a suicidal man, the AG’s o ce said in a statement Friday.
The cops encountered Williams around 10:46 p.m. in the doorway of a home, wielding a handgun and threatening to harm himself, according the AG’s o ce.
Two of the o cers red their weapons during the encounter, fatally wounding Williams, who was taken to Capital Health Regional Medical Center where he was pronounced dead.
The names of the o cers involved have not been released. No one else was injured, but the o cers were taken to the hospital as a precaution.
Police recovered a weapon, which turned out to be a BB gun, authorities said.
The shooting happened about 90 minutes after Trenton Police responded to a domestic violence call on the 600 block, according to a source and con rmed by police records.
Police records showed that Trenton Police o cer Yusuf Addar locked up 48-year-old Carolyn Sweeney on that call, on a simple assault charge, around 9 p.m.
A Trenton Police spokesman said cops were called out to the neighborhood for family trouble.
When they arrived, the 42-yearold boyfriend informed cops he and his girlfriend Sweeney argued and she punched him in the face, the police spokesman said.
Sweeney admitted hitting her boyfriend, the police spokesman said, and she was hooked, booked and taken to headquarters.
The police spokesman wouldn’t con rm whether the 42-year-old domestic violence victim was Williams, who was identi ed by the AG’s o            ce as the man fatally shot by police later in the
night.
However, the source, who spoke on condition of anonymity due to the ongoing investigation, said it was while police were processing Sweeney at headquarters that they received the emer-
gency calls about Williams threatening to harm himself.
O cers responded back out to the same block and knocked on Williams’ door, the source said.
One of the o cers pushed in the door and hollered inside to try to get Williams’ attention, the source said.
That’s when he suddenly emerged with a gun in his hands and allegedly pointed it toward the o cers, the source said.
Two of the o cers opened re while a third ducked for cover on the porch, the source said.
Williams’ cousin, who didn’t want her name used, told The Trentonian in a Facebook messenger conversation that he was dating someone but she wouldn’t con rm the woman’s name.
She said she was at a loss over Williams’ death.
“All I know is there was a ght. His girl got arrested. Then he got upset,” the cousin said. “I just know I lost a big brother. He was a good guy who was just struggling with depression. He
has had the worst life and always smiled no matter what. I’m just confused of why lethal force on a call where they were warned it was a man who did not want to live was used so quickly.
Shoot to kill is all these cops know, I guess.”
The Attorney General’s Shooting Response Task Force continues to investigate.
       Case 3:21-cv-05050 Document 1 Filed 03/13/21 Page 18 of 23 PageID: 18




                                  HINSON SNIPES,          LLP
                                         ATTORNEYS AT LAW
                                   PRINCETON FORRESTAL VILLAGE
                                     116 VILLAGE BLVD. SUITE 307
                                    PRINCETON, NEW JERSEY 0854•0

TRACEY HINSON**+                                                              609 452 7333
MAURICE SNIPES                                                           FAX: 609 452 7332
                                                                   www.hini:v11snipe�I I p.rnm
**NJ & NY Bars
+Certified Civil Trial Attorney



                                  REVISED COVER LETTER
                                      April 8, 2019


VIA NEW JERSEY LAWYER SERVICE
State of New Jersey, Department of Treasury
20 W. State Street
Trenton, New Jersey 08625
Attn.: Tort Claims Unit


          Re:       Russell Williams o/b/o the Estate of Jason E. Williams
                    D/A: March 14, 2019


Dear Sir or Madam:

     Enclosed please find Claimant, Russell Williams o/b/o the
Estate of Jason E. Williams completed Claim for Damages against the
  Trenton Police Department. Additional documentation will be
forwarded as it is received.

          Please be guided accordingly.


                                             Very truly yours,

                                             HINSON SNIPES, LLP


                                      By:        '�c.... �.....___,.._
                                             Tracey C. Hinson, Esquire

/aj
encls.
Case 3:21-cv-05050 Document 1 Filed 03/13/21 Page 19 of 23 PageID: 19
Case 3:21-cv-05050 Document 1 Filed 03/13/21 Page 20 of 23 PageID: 20
Case 3:21-cv-05050 Document 1 Filed 03/13/21 Page 21 of 23 PageID: 21
Case 3:21-cv-05050 Document 1 Filed 03/13/21 Page 22 of 23 PageID: 22
Case 3:21-cv-05050 Document 1 Filed 03/13/21 Page 23 of 23 PageID: 23
